                              Case 3:18-cv-02835-WHO Document 102 Filed 12/18/19 Page 1 of 2



                        1   LYNNE C. HERMLE (STATE BAR NO. 99779)
                            lchermle@orrick.com
                        2   BENJAMIN R. BUCHWALTER (STATE BAR NO. 301130)
                            bbuchwalter@orrick.com
                        3   ORRICK, HERRINGTON & SUTCLIFFE LLP
                            1000 Marsh Road
                        4   Menlo Park, CA 94025-1015
                            Telephone:   650-614-7400
                        5   Facsimile:   650-614-7401

                        6   ANDREW R. LIVINGSTON (STATE BAR NO. 148646)
                            alivingston@orrick.com
                        7   ORRICK, HERRINGTON & SUTCLIFFE LLP
                            The Orrick Building
                        8   405 Howard Street
                            San Francisco, CA 94105-2669
                        9   Telephone:    415-773-5700
                            Facsimile:    415-773-5759
                       10
                            JINNIFER PITCHER (STATE BAR NO. 252880)
                       11   jpitcher@orrick.com
                            KATIE E. BRISCOE (STATE BAR NO. 287629)
                       12   kbriscoe@orrick.com
                            ORRICK, HERRINGTON & SUTCLIFFE LLP
                       13   400 Capitol Mall, Suite 3000
                            Sacramento, CA 95814-4497
                       14   Telephone:    916-447-9200
                            Facsimile:    916-329-4900
                       15
                            Attorneys for Defendant
                       16   MORGAN STANLEY SMITH BARNEY LLC

                       17
                                                          UNITED STATES DISTRICT COURT
                       18
                                                     NORTHERN DISTRICT OF CALIFORNIA
                       19

                       20
                            BRANDON HARVEY, individually and on           Case No. 3:18-cv-02835 WHO
                       21   behalf of all others similarly situated,
                                                                          DEFENDANT MORGAN STANLEY
                       22                    Plaintiff,                   SMITH BARNEY LLC'S NON-
                                                                          OPPOSITION TO PLAINTIFF
                       23            v.                                   BRANDON HARVEY’S MOTION FOR
                                                                          ATTORNEYS’ FEES AND COSTS AND
                       24   MORGAN STANLEY SMITH BARNEY                   CLASS REPRESENTATIVE
                            LLC,                                          ENHANCEMENT AWARD
                       25
                                             Defendant.                   Judge:   Hon. William H. Orrick
                       26                                                 Date:    February 5, 2020
                                                                          Time:    2:00 p.m.
                       27                                                 Dept:    Courtroom 2, 17th Floor

                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                   DEFENDANT'S NON-OPPOSITION TO PLAINTIFF
    ATTORNEYS AT LAW
                                                                                      HARVEY’S MOTION FOR ATTORNEYS’ FEES
     SILICON VALLEY         4154-2353-9489
                                                                                                        3:18-CV-02835 WHO
                              Case 3:18-cv-02835-WHO Document 102 Filed 12/18/19 Page 2 of 2



                        1            Defendant Morgan Stanley Smith Barney LLC does not oppose Plaintiff Brandon

                        2   Harvey’s Motion For An Award Of Attorney’s Fees and Costs and Class Representative

                        3   Enhancement, filed on November 14, 2019 (ECF No. 84).

                        4   Dated: December 18, 2019.                       LYNNE C. HERMLE
                                                                            ANDREW R. LIVINGSTON
                        5                                                   Orrick, Herrington & Sutcliffe LLP
                        6

                        7                                                   By: /s/ Andrew R. Livingston
                                                                                          Andrew R. Livingston
                        8                                                                Attorneys for Defendant
                                                                                    Morgan Stanley Smith Barney LLC
                        9

                       10

                       11

                       12

                       13

                       14

                       15

                       16

                       17

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                     DEFENDANT'S NON-OPPOSITION TO PLAINTIFF
    ATTORNEYS AT LAW
                                                                                        HARVEY’S MOTION FOR ATTORNEYS’ FEES
     SILICON VALLEY         4154-2353-9489
                                                                                                          3:18-CV-02835 WHO
